DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment received on May 31, 2022 has been entered in full.  
2.	Applicant’s amendments to the claims have been entered but are moot in view of new ground(s) of rejection(s).

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/30/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-2, 5-8, 11, 13-18, 22-23, 25, 27-28 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelder et al., June 27, 2018, “Autoencoders for Multi-Label Prostate MR Segmentation” (pp. 1-6).
	Regarding claim 1, Gelder discloses “generating a second image based, at least in part, on segmentation information of a first image” (page 2 – topic 3.1 – Autoencoder – “an autoencoder is a neural network that consists of two parts: an encoder, that reduces a given segmentation to a lower-dimensional encoding and a decoder, that aims to reconstruct the original segmentation from the encoding as accurately as possible – where the output of the decoder is the generated second image).

	Regarding claim 2, Gelder discloses “The method of claim 1, further comprising generating the second image using one or more autoencoders of one or more neural networks” (see citations made in the rejection of claim 1).

	Regarding claim 5, Gelder discloses “The method of claim 1, wherein the second image is to be generated by one or more neural networks comprising at least an autoencoder, wherein the one or more neural networks are to generate the segmentation information during training of the one or more neural networks” (page 6 – Topic – “5. Conclusions” – We applied convolution autoencoders to aid the training of a 3D UNet in multi-label prostrate segmentation).

	Regarding claim 6, Gelder discloses “The method of claim 1, further comprising one or more autoencoders to generate the second image, where one or more errors are to be computed based, at least in part, on data generated by the one or more autoencoders and the one or more errors are usable to generate the segmentation information during training of the one or more neural networks” (page 3 – Topic – “3.2 Implementation” - During training of the 3D-UNet, the pre-trained encoder is used to add an extra global loss, as seen in Figure 6. This global loss is added to the pixel-wise loss, where the pixel-wise loss has a weight factor of 1 and the encoder-generated global loss a weight factor of 0.2”).

	Regarding claim 7, Gelder discloses “The method of claim 1, wherein the first image comprises three- dimensional medical imaging data” (page 1 – Topic 2 – Datasets – 3D MRI volumes; further see page 2 - figure 1 and Table 1 – original image voxels).

	Regarding claim 8, claim 8 has been similarly analyzed and rejected as per claim 1. Further adding, a electronic processing as discussed inherently recites and requires a processor and it’s circuits.

	Regarding claim 11, claim 11 has been similarly analyzed and rejected as per claim 2.

	Regarding claim 13, Gelder discloses “The processor of claim 8, wherein the one or more circuits are to train one or more neural networks to generate the segmentation information based, at least in part, on the first image, where the one or more neural networks are to generate the second image using one or more autoencoders” (see the citations made in the rejections of claims 5 and 1).

	Regarding claim 14, Gelder discloses “The processor of claim 8, wherein the segmentation information comprises one or more data values usable to identify one or more objects in the first image” (page 1 – Topic 1 – “segment two different zones within the prostrate: the transition zone (TZ) and peripheral zone (PZ)”; see page 5 – Figure 7 – different colors separate one portion from the other, and colors have an inherent value associated with them, and, Table 2 provides TZ and PZ scores).

	Regarding claim 15, Gelder discloses “The processor of claim 8, wherein the first image comprises medical imaging data and the second image comprises at least one or more portions of the first image (see the citations made in the rejections of claims 1-2 and 5-8; further see figures 5-7).

	Regarding claim 16, claim 16 has been similarly analyzed and rejected as per claims 8 and 1.

	Regarding claim 17, claim 17 has been similarly analyzed and rejected as per claims 11 and 2.

	Regarding claim 18, claim 18 has been similarly analyzed and rejected as per citations made in rejection of claims 1-2 and 5-8.

	Regarding claim 22, claim 22 has been similarly analyzed and rejected as per claim 15.

	Regarding claim 23, claim 23 has been similarly analyzed and rejected as per claim 1, 8 and 16.

	Regarding claim 25, claim 25 has been similarly analyzed and rejected as per claim 6.

	Regarding claim 27, claim 27 has been similarly analyzed and rejected as per citations made in rejection of claims 1-2 and 5-8.

	Regarding claim 28, claim 28 has been similarly analyzed and rejected as per claims 11 and 2.

	Regarding claim 30, claim 30 has been similarly analyzed and rejected as per claim 14.

	Regarding claim 31, claim 31 has been similarly analyzed and rejected as per claim 15 (see the citations made in the rejections of claims 1-2 and 5-8; further see figures 5-7 of MRI and segmented images).

7. 	Claims 3-4, 9-10, 12, 19-21, 24, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 23, 2022